DETAILED ACTION
This Office Action details reasons for allowance. Claim(s) 1-4, 6-14 and 16-20 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 June 2022, has been fully considered. The IDS has not been found to be the basis for any new ground of rejection against the claims previously allowed on 23 May 2022. 
EP3563853 teaches a mannuronic diacid saccharide composition of Formula (III), having the same structural features of present claim 1 (including with respect to n, m and m’). The EP ‘853 publication teaches the composition has been optimized for treating senile dementia. Figures 8 and 9 show very little difference in biological activity between mixtures A, B, C, and D compared to the hexasaccharide alone.  
Applicant has evaluated the biological activity of mixtures that fall within the scope of claim 1 (A, B and C); a mixture that falls outside the range of n=1 and 2 (D); and a single degree of polymerization where n=5 (referred to as a hexasaccharide). 
Applicant has shown a significant difference between the biological activity of mixtures A, B and C, compared to mixture D and the hexasaccharide. Applicant has shown significant differences in clinical score in a rheumatoid arthritis model (figures 5a and 5b), a multiple sclerosis model (figures 6a and 6b), systemic lupus erythematosus model (figures 7a and 7b), and inflammatory colitis model (figures 8a and 8b). In each model, mixtures A, B and/or C performed significantly better than mixture D and the hexasaccharide. This is particularly surprising given that the ‘EP 853 publication does not show much difference in the biological activity of similar mixtures for treating senile dementia. 
Thus, the EP ‘853 publication does not provide any motivation for selecting their particular mannuronic diacid saccharide composition for treating the presently claimed inflammatory diseases. 
Thus, the IDS submitted 10 June 2022 is not seen to form the basis for any new grounds of rejection. Therefore, the claims are allowed for the reasons previously of record in the Notice of Allowance submitted 23 May 2022 (repeated below).

Terminal Disclaimer
The terminal disclaimer filed on 17 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 16/474,928, 17/256,853 and 17/256,889  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Accordingly, claims 1-4, 6-14 and 16-20 (renumbered 1-18) currently amended are sufficient to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759